 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1682 
In the House of Representatives, U. S.,

September 29, 2010
 
RESOLUTION 
Providing for consideration of the Senate amendments to the bill (H.R. 3081) making appropriations for the Department of State, foreign operations, and related programs for the fiscal year ending September 30, 2010, and for other purposes. 
 
 
That upon adoption of this resolution, it shall be in order to take from the Speaker's table the bill (H.R. 3081) making appropriations for the Department of State, foreign operations, and related programs for the fiscal year ending September 30, 2010, and for other purposes, with the Senate amendments thereto, and to consider in the House, without intervention of any point of order except those arising under clause 10 of rule XXI, a single motion offered by the chair of the Committee on Appropriations or his designee that the House concur in the Senate amendments. The Senate amendments and the motion shall be considered as read. The motion shall be debatable for one hour equally divided and controlled by the chair and ranking minority member of the Committee on Appropriations. The previous question shall be considered as ordered on the motion to final adoption without intervening motion or demand for division of the question. 
 
Lorraine C. Miller,Clerk.
